                                                                     Case 2:18-bk-19004-VZ            Doc 126 Filed 04/25/19 Entered 04/25/19 14:13:50               Desc
                                                                                                        Main Document    Page 1 of 5


                                                                     1   Shirley S. Cho (CA Bar No. 192616)
                                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2   10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, CA 90067
                                                                     3   Telephone: 310/277-6910
                                                                         Facsimile: 310/201-0760
                                                                     4
                                                                         Counsel for Claimant Toni Ko
                                                                     5

                                                                     6

                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                    10                                              LOS ANGELES

                                                                    11   In re:                                                 Case No.: 2:18-Bk-19004-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   JONG UK BYUN,                                          Chapter 11
                                                                    13                                    Debtor.               STIPULATION TO ALLOW FILING OF
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                                                                LATE PROOF OF CLAIM
                                                                    14

                                                                    15            Toni Ko (“Claimant”), and Jong Uk Byun, the above-captioned debtor and debtor in

                                                                    16   possession (the “Debtor” and together with Claimant, the “Parties”), hereby enter into this

                                                                    17   stipulation (“Stipulation”), as set forth below. In connection with this Stipulation, the Parties

                                                                    18   respectfully state as follows:

                                                                    19            WHEREAS, on August 3, 2018, the Debtor commenced this Bankruptcy Case by the filing

                                                                    20   of a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

                                                                    21   Bankruptcy Court for the Central District of California, Los Angeles Division. The Debtor

                                                                    22   continues to operate his business and manage his financial affairs as a debtor in possession. There is

                                                                    23   no Committee, Trustee or Examiner appointed in the case.

                                                                    24            WHEREAS, on October 16, 2018, the Court entered an Order After Initial Status Conference

                                                                    25   in Chapter 11 Case: (1) Setting Deadline for Filing Proofs of Claim and Requiring Compliance

                                                                    26   with Locan Bankruptcy Rules 3001-1; (2) Setting Deadline for Hearing on Objections to Claims;

                                                                    27   and (3) Setting Hearing on Motion for Order Approving Adequacy of Disclosure Statement [Docket

                                                                    28   No. 40].


                                                                         DOCS_LA:321247.2 49987/002
Case 2:18-bk-19004-VZ   Doc 126 Filed 04/25/19 Entered 04/25/19 14:13:50   Desc
                          Main Document    Page 2 of 5
                                                                     Case 2:18-bk-19004-VZ            Doc 126 Filed 04/25/19 Entered 04/25/19 14:13:50   Desc
                                                                                                        Main Document    Page 3 of 5


                                                                     1
                                                                         Dated:     April 24, 2019                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2

                                                                     3                                               By       /s/Shirley S. Cho
                                                                                                                              Shirley S. Cho
                                                                     4                                                        Counsel for Claimant
                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12

                                                                    13
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                          3
                                                                         DOCS_LA:321247.2 49987/002
       Case 2:18-bk-19004-VZ           Doc 126 Filed 04/25/19 Entered 04/25/19 14:13:50                          Desc
                                         Main Document    Page 4 of 5



                                 PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         150 California Street, 15th Floor, San Francisco, CA 94111

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO ALLOW FILING OF LATE
PROOF OF CLAIM will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April
25, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 25, 2019I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                      Service information continued on attached page

Honorable Vincent P. Zurzolo                                   Debtor
U.S. Bankruptcy Court                                          Jong Uk Byun
Central District – LA Branch                                   8201 Santa Fe Ave.
255 E. Temple Street, Suite 1360                               Huntington Park, CA 90255
Los Angeles, CA 90012
M. Jonathan Hayes
RESNIK HAYES MORADI LLP
17609 Ventura Blvd., Suite 314
Encino, CA 91316


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on __________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing
to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.



                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 APRIL 25, 2019                   PATRICIA JEFFRIES                          /s/ Patricia Jeffries
 Date                             Printed Name                               Signature



DOCS_LA:321247.2 49987/002
         Case 2:18-bk-19004-VZ   Doc 126 Filed 04/25/19 Entered 04/25/19 14:13:50     Desc
                                   Main Document    Page 5 of 5


In re JOHN UK BYUN
Case No. 2:18‐bk‐19004

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                   David W. Meadows
      John Burgee jburgee@bandalaw.net              david@davidwmeadowslaw.com
      Shirley Cho scho@pszjlaw.com                Katrina M Miller kmiller@pskfirm.com
      Theron S Covey tcovey@rasflaw.com,          Kelly L Morrison kelly.l.morrison@usdoj.gov
          CAECF@tblaw.com                              Daniel E Park dpark@parksylvalaw.com
         Hal D Goldflam hgoldflam@frandzel.com,       Darren L Patrick dpatrick@omm.com
          bwilson@frandzel.com                         Steven G. Polard spolard@ch‐law.com,
         M. Jonathan Hayes jhayes@rhmfirm.com,         cborrayo@ch‐law.com
          roksana@rhmfirm.com;rosario@rhmfirm.co       Valerie Smith claims@recoverycorp.com
          m;janita@rhmfirm.com;susie@rhmfirm.com       United States Trustee (LA)
          ;max@rhmfirm.com;priscilla@rhmfirm.com;       ustpregion16.la.ecf@usdoj.gov
          pardis@rhmfirm.com;russ@rhmfirm.com;re    
          beca@rhmfirm.com




DOCS_LA:321247.2 49987/002                   5
